Order entered September 6, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00440-CV

                        LONNIE CHARLES CHALMERS, Appellant

                                                V.

                  THE CITY DALLAS POLICE DEPARTMENT, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-14982

                                            ORDER
       We GRANT appellee’s August 28, 2013 motion for an extension of time to file a brief.

Appellee shall file its brief on or before September 30, 2013.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE